DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 10/23/2020.
Claims 1-7, 11-22 and 26-30 are pending. Claims 1 and 16 are independent
The previous rejection of claims 1-7, 11-22 and 26-30 under 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 11-22 and 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerteis (US 2006/0008789) in view of Mitros (US 2013/0205213) and Wang et al. (US 9,852,648).

In regards to claim 1, Gerteis substantially discloses a system for navigating an online education course presentation on a client device, the online education course having a hierarchical schema of items grouped in one or more hierarchy levels and presented as web pages or item views on the client device, the system comprising:
one or more processors (Gerteis et al. para[0070]); and
Gerteis para[0075]) that when executed by the one or more processors
display, on the client device, a current item view of an item at a first hierarchy level of the online education course; and (Gerteis para[0073], displays user interface to learner),
Gerteis does not explicitly disclose co-display a navigation panel on the client device along with the display of the current item view, the navigation panel including a plurality of informational user interface (UI) elements, each informational UI elements depicting a description of a content of a corresponding item in the hierarchical schema of the online education course,
wherein at least one informational UI element leads to an overview page for the first hierarchy level of the current item view of the online education course, the overview page being an item at a second hierarchy level of the online education course.
However Mitros substantially discloses co-display a navigation panel on the client device along with the display of the current item view, the navigation panel including a plurality of informational user interface (UI) elements, each informational UI elements depicting a description of a content of a corresponding item in the hierarchical schema of the online education course (Mitros fig. 1, para[0015]-[0016] co-displays navigation section with presentation, and text section describing presentation section),
wherein at least one informational UI element leads to an overview page for the first hierarchy level of the current item view of the online education course (Mitros fig. 1 para[0015], displays hierarchical overview of course contents).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined e-learning method of Gerteis with the navigation method of Mitros in order to synchronize the content displayed with the description (Mitros para[0007]).
Gerteis does not explicitly disclose the overview page providing a course syllabus of the content taught in the entire course or of the content taught in different time blocks of the course, 
However Wang et al. substantially discloses the overview page providing a course syllabus of the content taught in the entire course or of the content taught in different time blocks of the course, the overview web page including contextual information for the current item view of the online education presentation with reference to the course syllabus shown, the contextual information describing educational contexts of the current item view to other viewed and unviewed items of the online education course presentation taught in the different time blocks (Wang et al. col17 ln23-35, displays overview of course materials, Fig. 3A col10 ln60 to col11 ln5, generates overview using syllabus and other course materials). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have to have combined the e-learning method of Gerteis with the knowledge extraction method of Wang et al. in order to identify the relationships between subjects and offer additional information (Wang et al. col2 ln50-62).

In regards to claim 2, Gerteis as modified by Mitros and Wang et al. substantially discloses the system of claim 1, wherein at least one UI element in the navigation panel shows an analog measure of progress represented by the current item view in the online education course (Gerteis para[0064]). 

In regards to claim 3, Gerteis as modified by Mitros and Wang et al. substantially discloses the system of claim 1, wherein at least one UI element in the navigation panel is a breadcrumb UI element that shows a URL trail leading to the current item view in the hierarchical schema of the online education course (Gerteis para[0064]). 

In regards to claim 4, Gerteis as modified by Mitros and Wang et al. substantially discloses the system of claim 1, wherein at least one UI element in the navigation panel is an UI element that leads to an item view which is immediately adjacent to the current item view in the hierarchical schema of the online education course (Gerteis para[0131]). 

In regards to claim 5, Gerteis as modified by Mitros and Wang et al. substantially discloses the system of claim 1, wherein at least one UI element in the navigation panel is an UI element that leads, in a single click operation, to an item view which is not immediately adjacent to the current item view in the hierarchical schema of the online education course (Gerteis para[0131]). 

In regards to claim 6, Gerteis as modified by Mitros and Wang et al.  substantially discloses the system of claim 1, wherein the hierarchical schema of the online education course includes at least one of a first sequence of hierarchy levels corresponding to week, lessons, and items, and a second sequence of hierarchy levels corresponding to chapter, section, subsection, and items (Mitros para[0015]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined e-learning method of Gerteis with the navigation method of Mitros in order to synchronize the content displayed with the description (Mitros para[0007]).


In regards to claim 7, Gerteis as modified by Mitros and Wang et al.  substantially discloses the system of claim 1, wherein the overview page for the first hierarchy level in the hierarchical schema of the online education course provides contextual information for the current item view of the online education course presentation (Gerteis para[0057]). 

In regards to claim 11, Gerteis as modified by Mitros and Wang et al.  substantially discloses the system of claim 1, wherein the navigation panel co-displayed with the current item view include an UI element that leads, in a single click operation, to an item view related to an item in another hierarchy level in the hierarchical schema of the online education course (Gerteis fig. 12 para[0107]). 

In regards to claim 12, Gerteis as modified by Mitros and Wang et al. substantially discloses the system of claim 1, wherein the navigation panel co-displayed with the current item view include an UI element that leads, in a single click operation, to an item view related to another item in the same hierarchy level as the current item view (Gerteis fig. 12 para[0107]). 

In regards to claim 13, Gerteis as modified by Mitros and Wang et al.  substantially discloses the system of claim 1, wherein the navigation panel co-displayed with the current item view includes one or more UI elements that provide course completion or progress information for the one or more hierarchy levels in the hierarchical schema of the online education course (Gerteis fig. 12 para[0106]). 

In regards to claim 14, Gerteis as modified by Mitros and Wang et al. substantially discloses the system of claim 1, wherein the navigation panel co-displayed with the current item view includes a user-activable UI element which when activated collapses or detaches the navigation panel from the current item view (Gerteis fig. 9 para[0089]). 

In regards to claim 15, Gerteis as modified by Mitros and Wang et al. substantially discloses the system of claim 1, wherein the current item view includes an UI element leading to a quiz on materials in the online education course, and wherein the navigation panel includes an Gerteis para[0043]). 

	Claims 16-22 and 26-30 recite substantially similar limitations to claims 1-7 and 11-15. Thus claims 16-22 and 26-30 are rejected along the same rationale as claims 1-7 and 11-15.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 11-22 and 26-30 have been considered but are moot because the arguments do not apply the current rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178